DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 12/28/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 2014/0270335, art of record) in view of Chermesino (US 2005/0154646).
Regarding claim 1, Larson teaches a system (figs. 7 and 10) comprising: an interface to communicate with a communication network; a processor; and a memory storing data including image data and storing processor-readable instructions that cause the processor to: receive data including one or more images (taking picture); determine at least a portion of a first product (code extracted) within one of the one or more images, the portion of the first product including one or more optically detectable indicator (invisible code AFE7S) including data about one or more of the product ([0059]), a complementary product, a service, and an event, each of the one or more optically detectable indicators having one of a size attribute and a contrast attribute that renders the optical indicator invisible to a consumer’s unaided sight ([0058]); retrieve, via the communication network, information related to the product from one or more data sources based on the determined data (code retrieves content); and provide an output including response data including information related to the product (display content).  See [0058]-[0062] and [0084]-[0094].
Larson fails to teach determining the type of product based on the one or more products of the one or more images; retrieve second information related to the type of 
However, Chermesino teaches system and method for self-service shopping comprising determining the type of product (product specification) based on the one or more products of the one or more images (scanning the barcode of the product); retrieve second information related to the type of product from the one or more data sources, the second information including a competing product; and providing output to a computing device (220 and 250) including the second information as claimed ([0022], [0033] and [0034]).
In view of Chermesino’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Larson by incorporating the teaching as taught by Chermesino so as to provide more product information to the purchaser/customer, thus enhance marketing purposes. 
Regarding claim 2, Larson as modified by Chermesino teaches all subject matter claimed as applied above.  Larson further teaches wherein: the one or more images is received from a computing device (smartphone) through the communication network; and the output is provided to the computing device through the communications network (fig. 10).
	Regarding claim 7, Larson as modified by Chermesino teaches all subject matter claimed as applied above.  Larson further comprising: a camera coupled to the 
	Regarding claim 8, Larson as modified by Chermesino teaches all subject matter claimed as applied above.  Larson further teaches the instructions to cause the processor to: determine a portion of the product within the image; determine a subset of image values within the determined portion; and determine a first indicator of the one or more optically detectable indicators within the subset of image value (fig. 20).
	Regarding claim 9, Larson as modified by Chermesino teaches all subject matter claimed as applied above.  Larson further teaches the instructions to cause the processor to: determine a location on the product within the image, the location including an optically detectable indicator; determine contrast values within the location on the product, the contrast values defining a pattern encoding data that represents a first optical indicator; and decode the pattern to determine the data about the product (fig. 25 and [0129]-[0131]).
	Regarding claim 10, Larson as modified by Chermesino teaches all subject matter claimed as applied above.  Larson further teaches wherein at least one of the one or more optically detectable indicators includes one or more of coupon data and discount data ([0057]).
	Regarding claim 11, Larson as modified by Chermesino teaches all subject matter claimed as applied above.  Larson further teaches wherein a first indicator of the one or more optically detectable indicators comprises an object including one of a button, a snap, a fastener, a handle, and a logo (10 and 23, figs. 1 and 2), the object including a pattern defined by one or more of: a shape of the object; one or more .
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson as modified by Chermesino as applied to claim 1 above, and further in view of Gopal et al. (US 2016/0155156, art of record).
Regarding claims 3-6, Larson as modified by Chermesino teaches all subject matter claims as applied above but fails to further teach a database of consumers; wherein the database having customer identifiers and product associated with the customers and providing recommendation of products to the customer as claimed. 
	However, Chermesino further teaches customer profile comprising customer identifier and products associated with the customer and providing advertising of products to the customer ([0028]-[0030]).  Moreover, Gopal teaches product offering system comprising database having customer identifiers and product associated with the customers and providing recommendation of products to the customer as claimed (the abstract, figs. 1A and 6-7).
	In view of Chermesino’s and Gopal’s teachings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Larson by incorporating the teachings as taught by Chermesino and Gopal so as to providing marketing capability to the consumer.
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson as modified by Chermesino as applied to claim 1 above, and further in view of Tran et al. (US 2015/0304109, art of record).

However, Tran teaches image of a product having plurality of indicators (camouflage pattern jacket having plurality of identifying markers or barcode indicators, [0040]) for different information (string of bits, [0050]-[0054]).
In view of Tran’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Larson and Chermesino by incorporating the teaching as taught by Tran in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of mere duplication of the indicator.  Moreover, it has been decided that a mere duplication of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(B).


Claims 16-18, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Tran and Chermesino.
Regarding claim 16, Larson teaches a method comprising: receiving, at a processor of a computing system (smartphone), a plurality of images including one or more images of a product, the product (shirt or ticket), the product including an optically detectable indicator (barcode); determining one or more indicators from using the image using the processor (code extracted); determining encoded data from the one or more indicators (code extracted) using the processor; retrieving product data from one or more data sources based on the encoded data (code retrieves content); providing response data including first information (product information) about the product based on the retrieved product data and including second information (marketing and advertising information).  See figs. 7, 10, 20-25, [0057]-[0062] and [0085]-[0094].
Larson fails to teach the product includes a plurality of optical detectable indicators.
However, Tran teaches a product having plurality of indicators (camouflage pattern jacket having plurality of identifying markers or barcode indicators, [0040]) for different information (string of bits, [0050]).
In view of Tran’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Larson by incorporating the teaching as taught by Tran in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of mere duplication of the indicator.  Moreover, it has been decided that 
Larson as modified by Tran teaches all subject matter claimed as applied above but fails to further teach determining one or more of a discount code or a type of product based on the plurality of images; determining a competing product based on the type of product; and providing response data to a second computing device the second information including one or more of the discount code or the competing product as claimed.
However, Chermesino teaches system and method for self-service shopping comprising determining the type of product (product specification) based on the one or more products of the one or more images (scanning the barcode of the product); retrieve second information related to the type of product from the one or more data sources, the second information including a competing product; and providing output to a computing device (220 and 250) including the second information as claimed ([0022], [0033] and [0034]).
In view of Chermesino’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Larson and Tran by incorporating the teaching as taught by Chermesino so as to provide more product information to the purchaser/customer, thus enhance marketing purposes. 
Regarding claim 17, Larson as modified by Tran and Chermesino teaches all subject matter claimed as applied above.  Larson further teaches processing one or more portions of the image corresponding to the product to determine a first indicator of 
Regarding claim 18, Larson as modified by Tran and Chermesino teaches all subject matter claimed as applied above.  Tran further teaches determining a first indicator and a second indicator of the one or more indicators; determining a first portion of a pattern encoded in the first indicator; determining a second portion of the pattern encoded in the second indicator; and combining the first portion and the second portion to determine the pattern (figs. 12, 13, [0040] and [0050]-[0054]).
Regarding claim 20, Larson teaches a system comprising: an interface to communicate with a computing device (smartphone) of a consumer through a communications network; a processor; and a non-volatile memory storing data including image data and storing processor-readable instructions that cause the processor to: receive a plurality of images of a product (picture of a product) from the computing device; determine the product within one or more of the plurality of images (extracting message including invisible code), the product including one or more optically detectable indicators (invisible code), each optically detectable indicator including encoded data; determine a first indicator (invisible code) from the one or more optically detectable indicators; determine first encoded data (product information) from the first indicator; determine the encoded data about the product from one or more of the first encoded data (decoding the invisible code); retrieve, via the communication network, information about one or more of the product, related products, and complementary products from one or more data sources based on the encoded data (retrieving the 
Larson further teaches the indicator (invisible code, [0057] and [0058]) including data information such as interaction promotion event, marketing of merchandise, advertising etc. (which serves as second encoded data, [0057] and [0059]) fails to teach using a second indicator for second encoded data as claimed. 
However, Tran teaches image of a product having plurality of indicators (camouflage pattern jacket having plurality of identifying markers or barcode indicators, [0040]) for different information (string of bits, [0050]-[0054]).
In view of Tran’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Larson by incorporating the teaching as taught by Tran in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of mere duplication of the indicator.  Moreover, it has been decided that a mere duplication of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(B).
Larson as modified by Tran teaches all subject matter claimed as applied above but fails to further teach determine a type of product based on at least some of the plurality of images; determine information related to a competing product based on the type of product; and provide response data including retrieved information and including the information related to the competing product as claimed.

In view of Chermesino’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Larson and Tran by incorporating the teaching as taught by Chermesino so as to provide more product information to the purchaser/customer, thus enhance marketing purposes. 
Regarding claim 23, Larson as modified by Tran and Chermesino teaches all subject matter claimed as applied above.  Both Larson and Tran further teaches determine a first portion of the product within the image; determine a first subset of image values within the first portion of the product within the image; and determine the first indicator within the first subset of image values based on optically detectable contrast, the first indicator defining at least a first portion of a pattern encoding product data; determine a second portion of the product within the image; determine a second subset of image values within the second portion of the product within the image; determine the second indicator within the second subset of image values based on optically detectable contrast, the second indicator defining at least a second portion of the pattern encoding the product data (Larson: fig. 20 and [0114]-[0131].  Trans: figs. 12, 13 and [0050]-[0054]).
Claims 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson as modified by Tran and Chermesino as applied to claims 16 and 20 above, and further in view of Gopal.
Regarding claim 19, Larson as modified by Tran and Chermesino teaches all subject matter claimed as applied above except for providing one or more product information based on the marketing data as claimed. 
However, Gopal teaches product offering system comprising database having customer identifiers and product associated with the customers and providing recommendation of products to the customer as claimed (the abstract, figs. 1A and 6-7).
In view of Gopal’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Larson, Tran and Chermesino by incorporating the teaching as taught by Gopal so as to providing marketing capability to the consumer.
Regarding claims 21 and 22, Larson as modified by Tran and Chermesino teaches all subject matter claimed as applied above except for recommending product based emotional attributes.
However, Gopal teaches providing recommendation of product based on transaction trends (like or not like) of the consumer ([0061]).
In view of Gopal’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Larson, Tran and Chermesino by incorporating the teaching as taught by Gopal so as to providing marketing capability to the consumer.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to further teach wherein the one or more images include a sequence of images of the first product; and determine a plurality of optically detectable indicators form the sequence of images; and determine a discount code when a count of the plurality of detectable indicators associated with a particular product exceeds a count threshold.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the rejection(s) of claim(s) 1-12, 14 and 16-23 under 35 U.S.C 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Larson, Chermesino, Gopal and Tran.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
References: Crum (US 2013/0041752); Gupta et al. (US 6,820,062); Crum (US 2013/0185150); Ross et al. (US 2011/0173072) and Shimota et al. (US 2013/0282360) are cited because they are related to product identification system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUYEN K VO/Primary Examiner, Art Unit 2887